Van Dyke, J.,
(dissenting.) This suit was brought by the plaintiff to recover of the defendants for damages done to his lands, by the erection, continuance and imperfect condition of certain dams and embankment across or along Pomplon river. The works were erected in the construction of a feeder, or branch of their canal. The plaintiff became the owner of all the lands in question, as well those claimed to be injured as those covered by *479the dams and embankment, and pond produced thereby, on ihe 15th of September, 1837, by the will of his grandfather, proved on that day. By a deed, acknowledged on the 11th of August, 1838, the plaintiff conveyed to the defendants 22.61 acres of laud, which then contained, among other things, the dams and embankment complained of, which were then completed.
The plaintiff, after having shown his title, and offered a number of witnesses to prove the damages done to his adjoining lands, by soakage, overflow, washing the deposit of sand and gravel, &c., caused, as was alleged, by the erection and breaches in said dams and embankment, rested his cause; and the defendants, on their part, offered to prove, among other things, the actual value of the lands conveyed by the plaintiff to the defendants, at the time of the conveyance, and that the consideration of §1000, mentioned in the deed, was not to pay for the lands conveyed merely, but was also intended to cover over and pay for, in advance, all damages which the plaintiff might sustain to his other lands from the erection of the dams and embankment in question, and that such was the agreement of the parties at the time. To the admission of this evidence the plaintiff objected. The court sustained the objection, and refused to admit the evidence. To this decision of the court the defendants excepted, and it is now before us on the bill of exceptions prayed and allowed.
In this decision I think the court erred. If the defendants could have proved distinctly what they offered to prove, it should have operated as a perfect defence, and should have prevented such a verdict as was rendered; and, from the offer of the evidence, and its rejection by the court, we are bound to assume that such evidence existed at the time, and would have been exhibited to the court and jury, if permission had been given.
The reasons given for the rejection of this evidence are—
*4801. That the agreement, whatever it was, was reduced to writing, and inserted in the deed, and (hat no parol testimony could be admitted to contradict or affect at all what is written. But the evidence offered is in no way inconsistent with the deed, nor does it in any manner contradict it. It is offered to prove' a transaction and agreement between the parlies which was connected with the deed, and collateral to it, but which formed no necessary part of it, and was not therefore inserted in it, but was, nevertheless, a perfectly lawful and proper agreement, in no way affecting or impairing the deed itself, and should, I think, have been received in evidence when offered, and as offered, unless the second reason urged for its rejection is to prevail. The evidence was not offered to impeach or impair the deed, or in any way whatever to disturb or assail it. The deed itself, and the consideration mentioned in it, were to remain just as valid and effectual, in all respects, as if the evidence had not been received or offered. So far from the defendants offering to weaken or impair the deed in any of its features, they rely on it expressly for their defence, but only offer to prove that, at the time of making this deed, an agreement -was entered into between the parties, not inserted in the deed, nor otherwise reduced to writing, that the defendants should also pay in advance for damages which might be done thereafter to the other lands of the plaintiff, and which amount, thus allowed for damages, was, by consent, added to the consideration intended to be inserted in the deed. This is surely no contradiction of the deed, nor an attempt in any way to weaken its force by parol testimony; all that can fairly be said against it is, that it is an offer to show that the real consideration or price paid for the land purchased was not precisely that which appears in the deed. This has been done repeatedly, and is perfectly lawful.
■ 2. It is insisted that the evidence offered was to prove the purchase and existence of an easement, which can only be proved by deed. It is conceded that an easement can *481onlv be created by deed or by prescription, and that there was no offer to prove either. But I cannot see that, the offer was to prove (he existence of an easement or any other claim of ownership in real estate. The defendants did not offer to show that they had contracted for any right or interest whatever in the plaintiff’s lands, either to use them or to overflow them, hut they simply offered to prove that, being about to purchase of him certain lands and premises on which these works had. just been erected, and the plaintiff owning at the time other lands immediately below and along the embankment, which it was feared might, by some accident, involuntary on their part, from flood or otherwise, ire damaged : and with a view to avoid any future difficulty from any such cause, they agreed to pay him in advance, and did in fact pay him in advance, such sum as would cover any possible damage to his lands, arising thereafter from a breach of the embankment or otherwise, for which they ¡night be legally responsible; that the plaintiff’ agreed to such arrangement, 'and actually received the money in full for such possible future damage, and had the amount added to the consideration in the deed for the lands actually conveyed. This is what I understand to be the offer. It is not proof of an casement, but was the adjustment of damages. And where suit is brought to recover these very damages, the defendants should he allowed to show that they have been already paid and received by the plaintiff. To refuse them, is to compel them to pay twice over.
But suppose the evidence offered is to be construed into a parol agreement for an easement—the right to overflow the plaintiff’s land—does it, follow, where the contract has been so far performed that the purchaser has paid the whole of the purchase money, and the grantor has received it, and has it in his pocket, that he can keep it (here, and at the same time set up the statute of frauds against his adversary, ami hold the agreement to be void because not in writing? Can he receive and retain the *482purchase money, and also recover damages for the use of the lands which he has thus parted.with? This seems impossible. And yet it is the very state of things alleged by the defendants, and offered to be proved. And why should they not be allowed to defend themselves by such proof? Why should they be compelled to pay for the use of or damage to these lands twice over, by being deuiéd the right to show that they had paid for them once already?
If these defendants had themselves instituted proceedings to enforce a mere parol agreement for an easement, which had not in auy part of it been performed, the objection would be well taken; but where the contract, verbal though it be, has been really performed in all its essential features by both parties, by (he payment of the money by the one, and the receipt of it by the other, the same rule does not prevail, but the contract under such circumstances is just as yalid as if it were in writing, and just as proper to be received in evidence, and especially so, when it is absolutely necessary to prevent injustice that it should be so received.
It is not difficult to imagine, from the evidence in the case, the existence of the state of things offered to be proved by the defendants. The value of the lands in the immediate vicinity of those described in the deed are variously estimated by the witnesses of the plaintiffs, at from $40 to $100 per acre, an average per acre of about $75, while those conveyed by the deed, according to the consideration mentioned, brought nearly $180 per acre. That the $4000, therefore, mentioned in the deed covered something else than the mere land conveyed, is quite possible;' at all events the defendants asked permission to prove that it was so, and that it covered the same damages now sued for. This was denied them, and the result is, that they have them to pay over again, if this verdict and judgment are to stand. This is clearly erroneous, and the judgment should be reversed for this reason.
*483Exception is taken, also, to that part of the charge of the judge which is as follows:
“ You will therefore confine your attention to injuries received since October, 1844, and inquire next, whether the injuries were greater than would have occurred had the river been in its natural state without the dams and embankment. This excess of injury is all the plaintiff can recover for.”
I cannot concur in this view of the case. It does not appear to me that the test for ascertaining the damages, as stated by the judge, is the true one. When the plaintiff conveyed the lands to the defendants, the dams and embankment were finished, and already on them. Both parties must have taken into consideration their existence and future effects; and so long as they remained in their then condition, the defendants could not be responsible to the plaintiff for damages produced by them, but which would not have occurred if the river had remained in its original condition. The plaintiff’s deed precludes him from making such a claim. The defendants were bound to keep tiie dam and embankment in as good condition as they then were; and if they failed to do so, either from alterations, negligence, or ordinary accidents, and in consequence of such failure the plaintiff sustained damages, the proper measure of damages would have been the difference, between the injury thus produced, and what it would have been had the dams ami embankment remained as they were at the time of the conveyance. When, therefore, the judge instructed the jury that the measure of damages by which their verdict was to be governed was the difference between the injury actually done, and what it would have been if the dams and embankment had never been erected, he committed an error which necessarily misled the jury, and which I am bound to suppose led to an erroneous verdict.
It was suggested that the judge, in another part of bis charge, has taken a different view of this part of the case. *484I am aware that, in the early part, some statements are made that seem inconsistent with the portion excepted to; and if we certainly knew which view of the case the jury were governed by, we would know whether any mischief had been done by the parly complained of or not. But this we cannot know. We cannot possibly tell ; but it is sufficient, I think, to know that the .jury may have been governed by tire erroneous part, and if so, that wrong has certainly been done.
The language embraces a distinct paragraph in the charge. It seems to have been deliberately written and delivered to the jury, and as it appears to be the final conclusion of the judge’s views on that part of the case—for he does not again recur to it—and the furnishing lo the jury of a definite test' or standard by which they were to ascertain the amount of damages done, it seems difficult to suppose that the jury were not influenced by it. To suppose they were not, is to suppose that a jury would disregard the instruction of the court in a matter of Jaw—an idea that cannot be entertained.
There are other exceptions taken and urged, but as their decision is not necessary to a determination of the case, I have not deemed it material to consider them. I think, therefore, that the judgment should be reversed.
Judgment affirmed.